Citation Nr: 0004927	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  96-49 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a back disorder 
manifested by pain, muscle cramping and numbness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from 1956 to 1986.  


FINDINGS OF FACT

1.  Competent medical evidence that the veteran currently 
experiences manifestations of a back disability, including 
pain, muscle cramping and numbness has been presented.  

2.  Competent medical evidence that the veteran's current 
back disability manifested by pain, muscle cramping and 
numbness was caused by his service-connected left hip 
disability has been presented.  


CONCLUSION OF LAW

Service connection for a back disability manifested by pain, 
muscle cramping and numbness that is proximately due to the 
veteran's service-connected left hip disability is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background
The veteran served on active duty from 1956 to 1986.  He has 
been awarded service connection for postoperative bulbous 
urethral stricture, bilateral hammertoes, bilateral high 
frequency hearing loss, tinnitus, and a left hip disability 
that was originally service-connected as traumatic arthritis, 
but that progressed to a point where, in 1988, he underwent a 
total left hip replacement.  He argues that he sustained an 
injury to his back during service and seeks service 
connection on a direct basis, or, in the alternative, that he 
incurred a back disability as the result of the altered gait 
he acquired after injuring his left hip in service.  

The veteran's service medical records contain evidence dated 
in May 1963 of treatment for a pulled back muscle, in October 
1973 for muscle strain of the lumbosacral spine, and in June 
1981 for mechanical low back pain.  However, the records 
contain no indication that those instances of treatment were 
for anything other than acute and transitory conditions.  On 
none of his periodic medical examinations did the veteran 
report recurrent back pain, nor were abnormalities of the 
spine noted upon examination in service.  Likewise, there is 
no post-service medical evidence of a back problem during the 
one-year period following service.  

In January 1996 the veteran claimed service connection for a 
disability manifested by severe pain related to a herniated 
disk in his lower back.  He reported his doctors told him the 
disk problem was related to arthritis that he developed in 
service.  Private medical records dated in 1996 revealed mild 
degenerative changes of the apophyseal joints of L4, L5 and 
S1 vertebra, and intervertebral disc space narrowing at the 
L2-3 level.  Upon examination, deep tendon reflexes were 
essentially normal, with only a very slight suggestion of a 
reduction of the left ankle jerk.  Decreased sensation to pin 
and light touch of the left calf and questionably on the 
lateral aspect of the left foot was noted, as was minimal 
discomfort in the posterior thigh and calf to palpation and 
straight leg raising on the left.  The examiner attributed 
the numbness and pain in the left lower extremity to sciatica 
or a lumbosacral radiculopathy.  Subsequent records reflect 
the veteran was found to have a free-fragment disc involving 
the S1 root on the right side.  He was also found to have 
considerable degenerative changes in spinal stenosis, 
particularly at the L4-5 level, and levels above the disc 
rupture.  Shortly thereafter the veteran underwent a lumbar 
microdiskectomy of L5-S1 on the left.  A March 1996 
Department of Veterans Affairs (VA) compensation and pension 
examination noted the veteran had recently undergone the 
diskectomy and was doing very well.  

In a June 1996 VA Rating Decision, service connection was 
denied for postoperative residuals of a diskectomy of the 
lumbosacral spine.  The veteran expressed disagreement with 
that determination in August 1996, indicating he believed he 
was treated for back problems during service; he also stated 
that it was inconceivable to him how the degenerative changes 
in his spine could be found nonservice-connected, as he had 
spent almost all of his adult life in military service.  He 
added that he continued to experience left leg numbness 
following his diskectomy, and that the numbness had worsened, 
not improved.  A Statement of the Case was furnished to him 
in September 1996.  In November 1996 the veteran filed a 
substantive appeal in which he argued that he was diagnosed 
with arthritis in his hip during service, and that he now has 
arthritis in his back so service connection should be granted 
for arthritis of the back, and everywhere else arthritis 
manifests itself in his body.  He asserted that the spinal 
stenosis with which he was diagnosed following service was 
causally related to the inservice arthritis.  He also 
asserted that the disk problem that required the 1996 back 
surgery began in service.  

At a hearing before RO personnel in February 1997 the veteran 
added that he had received undocumented medical care for low 
back problems during service in Korea, as well as two 
documented instances when he was treated in service at The 
Presidio for low back pain.  He added that during service he 
also experienced recurring back pain that resolved without 
treatment, and sustained an undocumented injury in a 
parachute jump and a helicopter accident.  In addition, the 
veteran testified at page 5 of the transcript that his back 
problem could have been caused by the altered gait he 
acquired as the result of his left hip problem.  He described 
several instances when his legs gave out; he first attributed 
that to his left hip arthritis, but then asserted it might be 
the result of his back problem.  

During an April 1997 VA examination a physician opined that 
there was no relationship between the veteran's left hip 
disability and the diskectomy.  He added that the left leg 
shortening that occurred because of the left hip replacement 
"may or may not impact the forces across the lower back and 
may be a competent producing cause of some residual back 
symptomatology in the form of pain."  The veteran was 
informed in Supplemental Statements of the Case provided to 
him in October 1998 and March 1999 that his claim remained 
denied.  In a May 1999 hearing before the undersigned the 
veteran repeated his assertion that there was a causal 
relationship between his back disability and his hip 
disability.  He explained that he continues to suffer from 
cramping in his legs and feet that he attributes to 
neurological problems associated with his ruptured disc, as 
well as periodic acute sciatic pain in his left hip and leg.  
He also reported that medical personnel had told him that it 
was possible that his back disability was the result of his 
altered gait, but that no medical personnel told him his back 
condition could be the result of the injury that caused the 
hip problem, or that his back condition is the result of his 
hip replacement.  The undersigned encouraged the veteran to 
submit evidence from medical personnel that supported his 
assertion that his altered gait caused his back problem.  

Such evidence was received in July 1999.  Drs. W and H opined 
that, following 13 years of limping, it was highly probable 
that there would be skeletal changes which would create 
orthopedic and/or neurological problems in later years.  Dr. 
G opined that the veteran's back disability began in service.  
Dr. P opined that an abnormal gait over many years can 
contribute to some structural damage in the spine region.  


Applicable Laws and Regulations
For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Generally, for a claim to be well grounded, a claimant must 
submit each of the following: (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table), and Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra), cert. denied sub nom. Epps v. 
West, 141 L.Ed. 2d 718, 118 S. Ct. 2348 (1998) (mem.).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Like all claims, a claim 
for secondary service connection must be supported by 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  Buckley v. West, 12 Vet. 
App. 76, 84 (1998).  With regard to a claim for secondary 
service connection, a claimant must provide competent 
evidence that the secondary condition was caused by the 
service-connected condition.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
17 (1995).  Jones v. West, 12 Vet. App. 383 (1999).  

Analysis
The veteran asserts he suffers a disability of the back that 
should be afforded service connection.  The record contains 
medical evidence of the presence of a back disability 
manifested by pain, muscle cramping and numbness.  Although 
there is no medical evidence in service of the presence of 
such a disability, there is competent evidence that a 
service-connected disability, the left hip disability, caused 
a back disability by altering the veteran's gait over a long 
period.  That competent evidence is found among the medical 
opinions of Drs. H, W and P.  Based on the foregoing, the 
Board of Veterans' Appeals (Board) finds that the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that this claim is well grounded.  
38 U.S.C.A. § 5107; Jones; Caluza.  

The Board must now weigh the positive and negative evidence 
and ascertain whether such evidence is in equipoise or 
whether the positive evidence outweighs the negative evidence 
to decide whether service connection should be granted.  The 
negative evidence regarding this claim consists of the April 
1997 VA examination in which the physician opined that there 
was no relationship between the veteran's left hip disability 
and the diskectomy.  He did not, however, address whether 
there was a relationship between the left hip disability and 
the back pain, muscle cramping and numbness of which the 
veteran complains.  That examination report also contains 
positive evidence because the left leg shortening that 
occurred because of the left hip replacement "may or may not 
impact the forces across the lower back and may be a 
competent producing cause of some residual back 
symptomatology in the form of pain."  (emphasis added).  
Additional positive evidence that the veteran has a back 
disability secondary to his service-connected hip disability 
includes the medical opinions of Drs. H, W and P discussed 
above.  

Following a careful consideration of the medical evidence of 
record, the Board finds the positive evidence outweighs the 
negative evidence.  As a result, the record supports a 
conclusion that the veteran currently has a back disability 
manifested by pain, muscle cramping and numbness, and 
competent medical evidence that such disability is 
proximately due to the veteran's service-connected left hip 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.304, 3.310.  


ORDER

Service connection for a back disability manifested by pain, 
muscle cramping and numbness is granted.  


		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals

 

